Dettnition — “ Months. ”[“Months,” as used in the Pennsylvania act (Dali. Laws, 112) requiring mortgages to be recorded within six months from their date, means calendar months.]The question in this cause arose upon the act of assembly for recording mortgages (1 *470Dali. Laws, 112), the mortgage of the defendants haying been recorded after the expiration of six lunar, but within six calendar, months from the date; and THE COURT, having compared this with other acts of the legislature, were of opinion, that by the word “months” calendar months were intended. [Reported by A. J. Dallas, Esq.]